In re Gulf Technical Services Corp. et al.; Corporacion de Industras Construcciones S.A. de C.V.; CCC Fabricaciones y Construcciones S.A. de C.V.; — Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. H, No. 95-16491; to the Court of Appeal, Fourth Circuit, No. 2002-C-2074.
Granted. The court of appeal’s ruling is reversed for the reasons assigned in Judge Plotkin’s dissent. The trial court’s ruling granting defendants’ motion for mistrial is reinstated.
CALOGERO, C.J., would deny the writ.
JOHNSON, J., would deny the writ.